Case 0:19-cv-62344-AHS Document 31 Entered on FLSD Docket 01/31/2020 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 19-62344-CIV-SINGHAL

  GUIDECRAFT, INC.,

        Plaintiff,

  vs.

  OJCOMMERCE, LLC; OJCOMMERCE.COM,
  INC.; and NAOMI HOME, INC.,

       Defendants.
  _____________________________________/

                                  ORDER OF DISMISSAL

        THIS CAUSE is before the Court upon Plaintiff’s Notice of Voluntary Dismissal

  without Prejudice (DE [29]), filed January 24, 2020. The Court having reviewed the Notice

  and being otherwise duly informed therein, it is hereby

        ORDERED AND ADJUDGED that this cause shall stand DISMISSED WITHOUT

  PREJUDICE. The Clerk of Court is directed to CLOSE this case DENY AS MOOT any

  pending motions.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 31st day of

  January 2020.




  Copies furnished to counsel via CM/ECF
